                            Case 18-11145-LSS                  Doc 651   Filed 12/17/18   Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    ) Chapter 11
                                          )
THE RELAY SHOE COMPANY, LLC, et al.,      ) Case No. 18-11145 (LSS)
                                          )
            Debtors.1                     ) (Jointly Administered)
                                          )
                                          )
                                          )
_________________________________________ )

  DECLARATION OF JAMES DALOIA OF PRIME CLERK LLC REGARDING THE
   SOLICITATION OF VOTES AND TABULATION OF BALLOTS CAST ON THE
COMBINED DISCLOSURE STATEMENT AND CHAPTER 11 PLAN OF LIQUIDATION 


I, James Daloia, declare, under the penalty of perjury:

              1.             I am the Director of Solicitation and Public Securities at Prime Clerk LLC

(“Prime Clerk”), located at 830 Third Avenue, 9th Floor, New York, New York 10022. I am

over the age of eighteen years and not a party to the above-captioned case. Unless otherwise

noted, I have personal knowledge of the facts set forth herein.

              2.             I submit this Declaration with respect to the solicitation of votes and the

tabulation of ballots cast on the Combined Disclosure Statement and Chapter 11 Plan of

Liquidation, dated October 16, 2018 [Docket No. 554] (as amended, supplemented, or modified

from time to time, the “Plan”)2. Except as otherwise noted, all facts set forth herein are based on

                                                            
1
    The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465. 
2
 All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan or
Solicitation Procedures Order (as defined below), as applicable.
               Case 18-11145-LSS        Doc 651      Filed 12/17/18     Page 2 of 4



my personal knowledge, knowledge that I acquired from individuals under my supervision, and

my review of relevant documents. I am authorized to submit this Declaration on behalf of Prime

Clerk. If I were called to testify, I could and would testify competently as to the facts set forth

herein.

          3.    This Court authorized Prime Clerk’s retention as (a) the claims, noticing, and

solicitation agent to the above-captioned debtors and debtors in possession (collectively, the

“Debtors”) pursuant to the Order Appointing Prime Clerk LLC as Claims and Noticing Agent

Nunc Pro Tunc to the Petition Date, dated May 15, 2018 [Docket No. 49] and (b) the

administrative advisor pursuant to the Order Authorizing Employment and Retention of Prime

Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date, dated June 12, 2018

[Docket No. 222] (collectively, the “Retention Orders”). The Retention Orders authorize Prime

Clerk to assist the Debtors with, among other things, the service of solicitation materials and

tabulation of votes cast to accept or reject the Plan. Prime Clerk and its employees have

considerable experience in soliciting and tabulating votes to accept or reject chapter 11 plans.

          Service and Transmittal of Solicitation Packages and the Tabulation Process

          4.    Pursuant to the Order (A) Approving the Disclosure Statement as Set Forth in the

Combined Plan and Disclosure Statement on an Interim Basis, (B) Establishing Procedures for

Solicitation and Tabulation of Votes to Accept or Reject the Combined Plan and Disclosure

Statement, (C) Approving the Forms of Ballot and Solicitation Materials, (D) Establishing the

Voting Record Date, (E) Scheduling a Confirmation Hearing and Deadline for Filing Objections

to Final Approval of the Combined Plan and Disclosure Statement and Confirmation Thereof,

and (F) Approving the Related Form of Notice, dated October 16, 2018 [Docket No. 557] (the

“Interim Approval and Procedures Order”), the Court established procedures to solicit votes



                                                 2
                Case 18-11145-LSS       Doc 651      Filed 12/17/18     Page 3 of 4



from and tabulate ballots submitted by holders entitled to vote on the Plan (the “Solicitation

Procedures”).     Prime Clerk adhered to the Solicitation Procedures outlined in the Interim

Approval and Procedures Order and the ballots, which were distributed to parties entitled to vote

on the Plan. I supervised the solicitation and tabulation performed by Prime Clerk’s employees.

       5.       The Interim Approval and Procedures Order established October 12, 2018, as the

record date (the “Voting Record Date”) for determining which holders were entitled to vote on

the Plan. Pursuant to the Plan and the Solicitation Procedures, only holders as of the Voting

Record Date in the following classes were entitled to vote to accept or reject the Plan (the

“Voting Classes”):

                Plan Class                      Class Description
                     2        Prepetition Note Secured Claims against U.S. Debtors
                   4(a)          General Unsecured Claims against U.S. Debtors
                   4(b)        General Unsecured Claims against Rockport Canada


       6.       In accordance with the Solicitation Procedures, Prime Clerk worked closely with

the Debtors and their advisors to identify the holders entitled to vote in the Voting Classes as of

the Voting Record Date, and to coordinate the distribution of solicitation materials to these

holders. A detailed description of Prime Clerk’s distribution of solicitation materials is set forth

in Prime Clerk’s Affidavit of Service of Solicitation Materials, which was filed with this Court on

October 24, 2018 [Docket No. 576].

       7.       Further, in accordance with the Solicitation Procedures, Prime Clerk received,

reviewed, determined the validity of, and tabulated the ballots submitted to vote on the Plan.

Each ballot submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number,

entered into Prime Clerk’s voting database, and processed in accordance with the Solicitation


                                                 3
Case 18-11145-LSS   Doc 651   Filed 12/17/18   Page 4 of 4
